Cooper, J.,
delivered the opinion of the court.
The indictment sufficiently charged the offense of forgery. It is not necessary, except under peculiar and exceptional circumstances, to aver the existence of the debt, the discharge of which the instrument forged is intended to represent. Bishop, Directions and Forms, § 472, and note. On the facts developed on the trial, the court should have directed the jury to acquit the defendant. It was proved by the state that the taxes due by Mrs, Byrd and by G. H. Lann for the year 1886 had been fully paid and discharged before the alteration of the instrument by the defendant. It was impossible, therefore, that either the state or the county of Monroe could have been defrauded by the instruments as altered or uttered by the defendant. According to the testimony of the witness Lann, he had requested the defendant to pay the taxes due by himself and by Mrs. Byrd for the year 1887, and to guide him in so doing delivered to him certain tax receipts for the taxes of the year 1886. The defendant thereafter delivered to him the two instruments alleged to have been forged, one being the tax receipt of Mrs. Byrd, which Lann had handed to him, on which the date of the receipt had been changed from December, 1886, to December, 1887, and the other being probably an old tax receipt of Cox’s for the year 1886 in which the name of Lann had been written. But on the face of both receipts it appeared that they were given for the taxes of the year *211886. If Cox, pretending that he had paid the taxes of Mrs. Byrd and of Lann for the year 1887, had received from Lann money or other thing of value, by reason of such' false pretence, he would have been guilty of obtaining money under false pretences. But the receipts do not, on their face, appear to be receipts for the taxes of the year 1887; on the contrary, they clearly recite that they are for the taxes of 1886, which taxes Lann, as he then knew, had already paid. It was impossible that either the state or county, or Lann or Mrs. Byrd, or any other person could be injured by reason of the receipts; the injury, if any could arise, must have sprung from the declaration of Cox, that he had paid the taxes of the year 1887, a fact not shown by the receipts. There is no suggestion that Lann ever paid or was asked to pay anything by Cox for the taxes paid by him for the year 1886 or 1887. The whole case is that Cox told Lann he had paid the taxes of 1887, and gave him altered receipts by which the taxes of 1886 are acknowledged to have been paid, and told Lann that he would charge him up on account with the taxes of 1887. To constitute the crime of forgery ^he instrument itself must be of itself, or in connection with other things, capable of injury, if it were true and not forged. Under the facts disclosed the receipt if true could not either alone or in connection with other facts, injure or defraud either the state, county or any person whatever.

The judgment is reversed and cause remanded.